Citation Nr: 1432031	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  05-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a right ankle sprain.

2.  Whether new and material evidence has been received to reopen service connection for residuals of a coccyx contusion.

3.  Entitlement to service connection for rheumatoid arthritis. 

4.  Entitlement to service connection for the residuals of a right great toe injury.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for rheumatic heart disease, claimed as a residual of strep throat.

7.  Entitlement to service connection for a respiratory disorder, to include asthma and bronchitis, including as due to rheumatic heart disease or undiagnosed illness.

8.  Entitlement to service connection for blackouts, including as due to rheumatic heart disease or undiagnosed illness.

9.  Entitlement to service connection for a skin disorder, to include rashes and seborrheic dermatitis, including as due to an undiagnosed illness.

10.  Entitlement to service connection for a sleep disorder, memory problems, and fatigue, including as due to an undiagnosed illness.  

11.  Entitlement to service connection for headaches, including as due to undiagnosed illness.

12.  Entitlement to service connection for dizziness, including as due to undiagnosed illness.

13.  Entitlement to service connection for an eye disorder, including as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1979 to August 1991, including service in the Southwest Asia Theater of Operations from November 1990 to February 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims were remanded by the Board in July 2012; however, as will be discussed below, the Board finds that additional development is required before the adjudication on these claims.  

In June 2014, the Veteran testified at a videoconference hearing at the local RO in Louisville, Kentucky, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen service connection for ulcerative colitis and a higher initial rating for service-connected hemorrhoids have been raised by the record (see June 2014 Board hearing transcript), but it is not clear from the evidence of record whether these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  While there is some indication in the record that these issues were merged into the current appeal in May 2014, review of the claims files (both physical and electronic) does not reflect any development or adjudication by the AOJ, or any evidence, statements, or notices of disagreement submitted by the Veteran.  For these reasons, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action, including attaching to the record any evidence and adjudications in its possession but not reflected in the record (claims files).  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ. 


REMAND

In July 2012, the Board, in pertinent part, remanded the Veteran's appeal for further evidentiary development.  Review of the claims folder reveals that none of the development directed by the Board in the July 2012 remand has been conducted.  As such, the Board finds that an additional remand is required for the AOJ to comply with the July 2012 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that addresses the laws and regulations in effective prior to August 29, 2001 for new and material evidence.  As the claims were filed in October 2000, the issues of whether new and material evidence has been received for the residuals of a right ankle disorder and a coccyx contusion should be adjudicated under the criteria in effect prior to August 29, 2001.

The AOJ should also provide the Veteran notice of what type of evidence he needs to submit to support a claim for service connection for PTSD, specifically, as to the liberalizing regulations set forth in 38 C.F.R § 3.304(f)(3) (2013) regarding fear of hostile military or terrorist activity.  

2.  Then, schedule the Veteran for a VA examination(s) to assist in determining the nature and etiology of any current heart, great right toe, headache, vision black spots, and skin disorders.  The claims folder should be made available to the examiner.  The VA examiner should review any additional evidence associated with the record.  

The VA examiner should note all reported symptoms, and specifically state whether any of the Veteran's complaints are attributable to a known diagnosis.  If there are known diagnoses to which the Veteran's complaints are attributable, the examiner should offer the following opinion with respect to each disability:

Is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?

With respect to any diagnosed heart disorder, the VA examiner should comment on the two prior VA examiners' opinions (April 2001 and May 2010) and clarify the findings that positive beta strep group A, positive beta strep B, or positive beta strep not group A, may or may not have led to rheumatic heart disease, if any, if left untreated.  The VA examiner should also address the Veteran's lay statements pertaining to the probability that his untreated strep throat in May 1982 caused rheumatic heart disease and to the October 1990 service treatment record noting a positive beta strep not group A culture.

With respect to the claimed right great toe disorder, the VA examiner should comment on the January 2001 VA X-rays findings and the April 2001 and March 2005 VA examination reports related to the great toe.

With respect to the claimed headaches and vision black spots, the VA examiner should comment on the in-service medical evidence related to the Veteran's headaches and corneal abrasion of the left eye.

With respect to the claimed skin disorder, the VA examiner should comment on the in-service medical evidence related to the claimed skin disorders and the Veteran's lay statements pertaining to his in-service psoriasis while stationed in Germany in 1985.

The VA examiner should provide a rationale and basis for all opinions expressed.  

3.  Schedule the Veteran for a VA mental disorders examination to obtain an opinion as to the nature and etiology of any current acquired psychiatric disorders.  The VA examiner should note all reported psychiatric symptoms, specifically diagnosing all acquired psychiatric disorders, and then provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any diagnosed Axis I acquired psychiatric disorders (other than alcohol and drug dependence) was incurred in or caused by the Veteran's military service.  

The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD contained in the DSM-IV, and if he meets such criteria, whether PTSD can be related to the stressor or stressors reported by the Veteran and established as having occurred during the Veteran's active service.    

If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity, including the Veteran's contentions that he was exposed to fire and mortar attacks and generally experienced a constant state of fear while serving in the Persian Gulf.  The examiner should provide a basis for all opinions expressed.  

4.  Then, readjudicate the issues on appeal.  For any claims that remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claims of service connection for a respiratory disorder, dizziness, blackouts, rheumatoid arthritis, and sleep disorder, memory problems, and fatigue are inextricably intertwined with the service connection claims for rheumatic heart disease and an acquired psychiatric disorder; therefore, consideration of these issues must be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



